Title: To John Adams from Engelbert François van Berckel, 22 July 1782
From: Berckel, Engelbert François van
To: Adams, John



Amsterdam 22 Juillet 1782
Monsieur

Par Madame d’Hogendorp, qúi demeúre actúellement a La Haÿe, Son Epoux, le Conseiller de la Ville de Rotterdam, Se troúvant, a present, aux Indes orientales, Je me trouve continuellement pressé, poúr m’interesser en faveur d’ún Inconnu, qui doit avois été presenté a votre Excellence, pas le jeune Monsieúr d’Hogendorp, fils des Súsmentioner; et a qúi, Selon qu’on me dit, Votre Excellence aúroit donné qúelqúes adresses en Amerique; Sans pourtant avoir trouvé a propos, de lúi donner aúcune lettre de Recommendation. Comme Je n’ai pas l’honneur de connoitre le dit Inconnú; Et que, d’ailleúrs, comme voús Scavez, Je ne me mêle jamais de ces Sortes d’afaires; J’ai taché de m’en excúser aússi, par raport a çelle çi. Mais on revient a la charge. On me dit, qu’il ne S’agit d’aúcune recommendation: qu’aú contraire Le dit Inconnú Va qúitter Sa patrie, dans le dessein d’aller S’etablir dans les Etats unis d’Ameriqúe, pour toujoúrs; et que poúr y trouver ún moyen de Subsistance, il demande ún employ, que l’on y troúvera convenable a Ses Lúmieres, apres un Examen, qúe l’on trouvera bon de prendre de Ses connoissances, et de Son merite. Monsieúr et Madame d’Hogendorp etants de mes proches Parens; je ne Scaúrois resister plús longtems a des instances Si vives. En consequence de quoi, je prends la liberté, de voús temoigner, que votre Excellence m’obligera infiniment, Si elle voudra avoir la bonté, Sans donner des lettres immediates de recommendation, de donner aú dit Inconnú la direction, et les oúvertúres necessaires, poúr le bút qu’il Se propose, de pouvoir S’etablir Solidement dans votre heureúse Repúbliqúe; et de pouvoir obtenir pour cet effet, un Employ analogue a ces Talens. En Verité, il est encore plus inconnú a moi, qu’a Votre Excellence, púisqúe vous vous êtes entretenú avec lúi: Mais qúelqúe Inconnú qu’il noús Soit; il me Semble, qu’il peút être recommandable, S’il veút Se Soúmettre a L’Examen, qu’il vient d’offrir lúi meme. Et ce n’est que Sur ce pied la, que j’ai l’honneúr d’interceder aupres de votre Excellence, en Sa faveúr. Pour ce qu’il en est de Sa Famille, et des circonstances, qui l’engagent de qúitter Sa Patrie; Votre Excellence poura S’en reposer, Súr les avis, qúe Madame d’Hogendorp Voús en fera parvenir. Ils Seront, Sans doute, conformes a la plús exacte verité.

Poúr ce qúi regarde notre traité de Commerce, Vous m’obligerez infiniment, Si votre Excellence Voudra avoir la bonté, de me donner les eclaircissements reqúis, Súr la dificulté d’admettre les Remarques, que la Commission de Leúrs Haútes Puissances voús a commúniqúer, Sur le projet, que votre Excellence Leur a delivré. Si Vous voudriez me mettre en etat de faire Sentir la Solidité dú refus, que l’on me dit que vous avez fait, a l’egard de quelqúes alterations proposies; ce Seroit le moyen, d’avancer une afaire, qui pourroit être trainée, Sans cela, encore bien de tems. Mais pour cet effet, il faut que Sois parfaitement Eclairé, aú Sújet de vos vúes; et de celles du Congres, Rien ne me Sera plus agreable, que de vous donner a toute occasion, des preúves de mes Sentiments de Estime et de Consideration distinguée poúr Votre Excellence; en vous temoignant Sincerement que je Suis Monsieur Votre Tres Humble et tres obeissant Serviteúr

E. F. van Berckel

